

EXHIBIT 10.37


REVOLVING CREDIT NOTE








REVOLVING CREDIT NOTE






$60,000,000                                                                                         December
12, 2006




FOR VALUE RECEIVED, the undersigned (each, a “Borrower” and collectively, the
“Borrowers”, together with all successors and assigns), jointly and severally
promise to pay to the order ofWACHOVIA BANK, NATIONAL ASSOCIATION (hereinafter,
together with its successors in title and assigns, the “Lender”), c/o Bank of
America, N.A., 40 Broad Street, Boston, Massachusetts 02109, the principal sum
of SIXTY MILLION DOLLARS ($60,000,000), or, if less, the aggregate unpaid
principal balance of Revolving Credit Loans made by the Lender to or for the
account of any Borrower pursuant to the Credit Agreement (as hereafter defined),
with interest, fees, reasonable out-of-pocket expenses, and costs at the rate
and payable in the manner stated in the Credit Agreement.  As used herein, the
“Credit Agreement” means and refers to that certain Credit Agreement dated as of
April 13, 2006 (as such may be amended, modified, supplemented or restated
hereafter) by, among others, (i) Burlington Coat Factory Warehouse Corporation,
a Delaware corporation, as a Borrower and as agent (in such capacity, the “Lead
Borrower”) for itself and the other Borrowers, (ii) the Borrowers named therein,
(iii) Bank of America, N.A. as Administrative Agent (in such capacity, the
“Administrative Agent”) for its own benefit and the benefit of the other Credit
Parties, (iv) Bank of America, N.A. as Collateral Agent for its own benefit and
the benefit of the other Secured Parties, (v) the Lenders named therein, (vi)
Bear Stearns Corporate Lending Inc., as Syndication Agent, and (vii) Wachovia
Bank, National Association, The CIT Group/Business Credit, Inc., General
Electric Capital Corporation, and JPMorgan Chase Bank, N.A., as co-Documentation
Agents.
 
This is a “Revolving Credit Note” to which reference is made in the Credit
Agreement and is subject to all terms and provisions thereof.  The principal of,
and interest on, this Revolving Credit Note shall be payable at the times, in
the manner, and in the amounts as provided in the Credit Agreement and shall be
subject to prepayment and acceleration as provided therein.  Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.
 
The Administrative Agent’s books and records concerning the Revolving Credit
Loans, the accrual of interest thereon, and the repayment of such Revolving
Credit Loans, shall be prima facie evidence of the indebtedness to the Lender
hereunder, absent manifest error.
 
No delay or omission by any Agent or the Lender in exercising or enforcing any
of such Agent’s or Lender’s powers, rights, privileges, remedies, or discretions
hereunder shall operate as a waiver thereof on that occasion nor on any other
occasion.  No waiver of any Event of Default shall operate as a waiver of any
other Event of Default, nor as a continuing waiver.
 
Each Borrower waives presentment, demand, notice, and protest, and also waives
any delay on the part of the holder hereof.  Each Borrower assents to any
extension or other indulgence (including, without limitation, the release or
substitution of Collateral) permitted by any Agent and/or the Lender with
respect to this Revolving Credit Note and/or any Security Document or any
extension or other indulgence with respect to any other liability or any
collateral given to secure any other liability of any Borrower or any other
Person obligated on account of this Revolving Credit Note.
 
This Revolving Credit Note shall be binding upon each Borrower, and each
endorser and guarantor hereof, and upon their respective successors, assigns,
and representatives, and shall inure to the benefit of the Lender and its
successors, endorsees, and permitted assigns.
 

--------------------------------------------------------------------------------


The liabilities of each Borrower, and of any endorser or guarantor of this
Revolving Credit Note, are joint and several, provided, however, the release by
any Agent or the Lender of any one or more such Persons shall not release any
other Person obligated on account of this Revolving Credit Note.  Each reference
in this Revolving Credit Note to each Borrower, any endorser, and any guarantor,
is to such Person individually and also to all such Persons jointly.  No Person
obligated on account of this Revolving Credit Note may seek contribution from
any other Person also obligated except as expressly permitted by the terms of
Section 9.14(d) of the Credit Agreement.
 
Each Borrower agrees that any suit for the enforcement of this Revolving Credit
Note or any other Loan Document may be brought in any New York state or federal
court sitting in New York County as the Administrative Agent may elect in its
sole discretion and each Borrower consents to the non-exclusive jurisdiction of
such courts.  Each Borrower hereby waives any objection which it may now or
hereafter have to the venue of any such suit or any such court or that such suit
is brought in an inconvenient forum. Each Borrower agrees that any action
commenced by any Borrower asserting any claim or counterclaim arising under or
in connection with this Revolving Credit Note or any other Loan Document shall
be brought solely in any New York state or federal court sitting in New York
County as the Administrative Agent may elect in its sole discretion and consents
to the exclusive jurisdiction of such courts with respect to any such
action.  Nothing in this Revolving Credit Note shall affect any right that any
Credit Party may otherwise have to bring any action or proceeding relating to
this Agreement against a Loan Party or its properties in the courts of any
jurisdiction.
 
THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 
Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agents and the Lender, in the
establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Revolving Credit Note, are each relying
thereon.  EACH BORROWER, EACH FACILITY GUARANTOR, ENDORSER AND SURETY, AND THE
LENDER BY ITS ACCEPTANCE HEREOF, HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS REVOLVING
CREDIT NOTE, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY); AND WAIVES DUE DILIGENCE,
DEMAND, PRESENTMENT AND PROTEST AND ANY NOTICES THEREOF AS WELL AS NOTICE OF
NONPAYMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTA­TIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THE CREDIT AGREE­MENT AND THIS REVOLVING CREDIT NOTE BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.
 


[SIGNATURE PAGES FOLLOW]



 
2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Borrowers have caused this Revolving Credit Note to be
duly executed as of the date set forth above.
 




BORROWERS:


BURLINGTON COAT FACTORY WAREHOUSE CORPORATION, as Lead Borrower


By:           /s/ Paul Tang
Name:      Paul Tang
Title:        Executive Vice President






THE ENTITIES LISTED ON SCHEDULE I HERETO, as Borrowers


By:           /s/ Paul Tang
Name:     Paul Tang
Title:       Executive Vice President



 
3

--------------------------------------------------------------------------------

 

SCHEDULE I


Borrowers


Burlington Coat Factory of Alabama, LLC
Burlington Coat Factory Warehouse of Anchorage, Inc.
Burlington Coat Factory of Arizona, LLC
Burlington Coat Factory of Arkansas, LLC
Baby Depot of California, LLC
Burlington Coat Factory of California, LLC
Burlington Coat Factory Warehouse of San Bernadino, LLC
MJM Designer Shoes of California, LLC
Burlington Coat Factory of Colorado, LLC
Burlington Coat Factory of Connecticut, LLC
Cohoes Fashions of Connecticut, LLC
Burlington Coat Factory of Delaware, LLC
Burlington Coat Factory of Texas, L.P.
C.F.B., Inc.
MJM Designer Shoes of Delaware, LLC
Burlington Coat Factory of Florida, LLC
MJM Designer Shoes of Florida, LLC
Burlington Coat Factory of Georgia, LLC
Burlington Coat Factory Warehouse of Atlanta, Inc.
Burlington Coat Factory of Idaho, LLC
Burlington Coat Factory of Illinois, LLC
Burlington Coat Factory Warehouse of East St. Louis, Inc.
Burlington Coat Factory of Indiana, LLC
Burlington Coat Factory of Iowa, LLC
Burlington Coat Factory of Kansas, LLC
Burlington Coat Factory of Kentucky, Inc.
Burlington Coat Factory of Louisiana, LLC
Burlington Coat Factory of Maine, LLC
Burlington Coat Factory of Maryland, LLC
Burlington Coat Factory of Massachusetts, LLC
Cohoes Fashions of Massachusetts, LLC
Burlington Coat Factory of Michigan, LLC
Burlington Coat Factory Warehouse of Detroit, Inc.
Burlington Coat Factory Warehouse of Redford, Inc.
Burlington Coat Factory Warehouse of Grand Rapids, Inc.
Burlington Coat Factory of Minnesota, LLC
Burlington Coat Factory of Mississippi, LLC
Burlington Coat Factory of Missouri, LLC
Burlington Coat Factory of Nebraska, LLC
Burlington Coat Factory of Nevada, LLC
Burlington Coat Factory of New Hampshire, LLC
Burlington Coat Factory Direct Corporation
Burlington Coat Factory of New Jersey, LLC
Burlington Coat Factory Warehouse of Flemington, Inc.
Burlington Coat Factory Warehouse of New Jersey, Inc.
Cohoes Fashions of New Jersey, LLC
MJM Designer Shoes of Moorestown, Inc.
MJM Designer Shoes of New Jersey, LLC
Super Baby Depot of Moorestown, Inc.
Burlington Coat Factory of New Mexico, LLC
Burlington Coat Factory of New York, LLC
Georgetown Fashions Inc.
 

--------------------------------------------------------------------------------


Monroe G. Milstein, Inc.
Cohoes Fashions of New York, LLC
MJM Designer Shoes of New York, LLC
Burlington Coat Factory of North Carolina, LLC
Burlington Coat Factory of North Dakota, LLC
Burlington Coat Factory of Ohio, LLC
Burlington Coat Factory Warehouse of Cleveland, Inc.
Burlington Coat Factory of Oklahoma, LLC
Burlington Coat Factory of Oregon, LLC
Burlington Coat Factory Warehouse of Bristol, LLC
Burlington Coat Factory of Pennsylvania, LLC
Burlington Coat Factory Warehouse of Montgomeryville, Inc.
Burlington Coat Factory Warehouse of Cheltenham, Inc.
Burlington Coat Factory Warehouse of Wilkes-Barre, Inc.
Burlington Coat Factory Warehouse of Langhorne, Inc.
Burlington Factory Warehouse of Reading, Inc.
Burlington Coat Factory Warehouse Inc.
MJM Designer Shoes of Pennsylvania, LLC
Burlington Coat Factory of Rhode Island, LLC
Cohoes Fashions of Cranston, Inc.
Burlington Coat Factory of South Carolina, LLC
Burlington Coat Factory Warehouse of Charleston, Inc.
Burlington Coat Factory Warehouse of Memphis, Inc.
Burlington Coat Factory Warehouse of Shelby, Inc.
Burlington Coat Factory Warehouse of Hickory Commons, Inc.
Burlington Coat Factory Warehouse of Baytown, Inc.
MJM Designer Shoes of Texas, Inc.
Burlington Coat Factory of Utah, LLC
Burlington Coat Factory of Virginia, LLC
Burlington Coat Factory of Pocono Crossing, LLC
Burlington Coat Factory Warehouse of Coliseum, Inc.
Burlington Coat Factory of Washington, LLC
Burlington Coat Factory of West Virginia, LLC
Burlington Coat Factory of Wisconsin, LLC



 
 

--------------------------------------------------------------------------------

 
